      Case 4:20-cv-00115-AW-HTC Document 8 Filed 06/19/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DERRICK EUGENE CULLINS,
      Petitioner,
v.                                                  Case No. 4:20cv115-AW-HTC
WAKULLA CORRECTIONAL
INSTITUTION,
     Respondent.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s May 20, 2020 Report and

Recommendation. ECF No. 7. No objections have been filed. The Report and

Recommendation is now adopted and incorporated into this order. The clerk will

enter a judgment that says, “This case is dismissed without prejudice for failure to

comply with a court order and failure to prosecute.” The clerk will close the file.

      SO ORDERED on June 19, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
